Office of Chief Counsel
Internal Revenue Service

memorandum
Number: AM2012-001
Release Date: 2/17/2012
CC:PSI:3:ASBERK
POSTU-141824-11
UILC:

7701.02-00, 1001.00-00

date:

February 09, 2012

to:

from:

subject:

Cheryl Claybough
Director, Pre-Filing and Technical Guidance
(LB&I-Pre-Filing & Technical Guidance) LB&I:PFTG
Curt G. Wilson
Associate Chief Counsel
(Passthroughs & Special Industries) CC:PSI

Split Eligible Entity Interests
This advice may not be used or cited as precedent.
ISSUE
Whether a taxpayer (Owner) who owns one-hundred percent of the membership
interest in an eligible entity, which is a disregarded entity for federal tax purposes, may
split his eligible entity interest into separate classes of interests and then allocate
income, loss, deduction, credit, and basis among those classes.
CONCLUSION
For federal tax purposes, unless Owner elects otherwise under § 301.7701-3, a
wholly owned eligible entity is a disregarded entity, and Owner may not allocate tax
items or basis among its different interests.
FACTS
We recently assisted with an audit involving a taxpayer in the Coordinated Exam
Program. As part of that audit, the Service discovered that the taxpayer had engaged in
a transaction similar to the one described herein. We suspect that other taxpayers may
have engaged in similar transactions as well. Certain Owners owning one-hundred
percent interests in eligible entities split their interests into separate classes of

POSTU-141824-11

2

membership interests (Split Eligible Entity Interest Transaction), then allocate income,
loss, deduction, credit, and basis among those classes for federal tax purposes
according to the interests’ preferences. Owner may own his various classes of interests
through other disregarded entities. Owner uses this arrangement to create or
manipulate an “outside basis” in parts of its disregarded entity interest for federal tax
purposes. For example, Owner may attempt to control the recognition of income or loss
on distributions from the eligible entity or on the disposition of a portion of its interest in
that entity by manipulating the outside basis of the interests.
For example, in a Split Eligible Entity Interest Transaction, Owner creates a
wholly owned state law entity, treated as a disregarded entity for federal tax purposes.
The entity’s governing documents state that Owner takes one-hundred percent of each
class of interest in the entity. Based on the preferences contained in the governing
documents, the entity allocates items of income, deduction, loss, and credit between the
classes. Owner tracks and adjusts an outside basis in its various classes of interests
accordingly. Owner drafts the governing documents to establish Owner’s chosen class
interest allocations. Thus, adjustments to Owner’s bases in the various classes of
interests will create disparities based on the entity’s items of income, deduction, loss, or
credit. Such disparities will exist in spite of the fact that the entity is a disregarded
entity, and Owner should recognize all of the entity’s items of income, deduction, loss,
or credit directly regardless of any supposed “allocations” among artificially created
classes of interests.
This artificial manipulation of the interests, if permitted, would allow Owner to
control the recognition of income or loss on distributions from the entity or dispositions
of its interests in the entity for federal tax purposes.
LAW & ANALYSIS
The “check the box” regulations generally provide for three types of entities—
disregarded entities, associations, and partnerships. Section 301.7701-3(b)(1)(ii) of the
Procedure and Administration regulations provides that unless the entity elects
otherwise, a domestic eligible entity is disregarded as an entity separate from its owner
if it has a single owner. Section 301.7701-3(a) provides that a business entity that is not
classified as a corporation under § 301.7701-2(b)(1), (3), (4), (5), (6), (7), or (8) (Eligible
Entity) can elect its classification for federal tax purposes. An Eligible Entity with a
single owner can elect to be classified as an association or to be disregarded as an
entity separate from its owner. An entity whose classification is determined under the
default classification, however, retains that classification until the entity makes an
election to change that classification under Treas. Reg. § 301.7701-3(c)(1).
Rev. Rul. 99-5 governs the taxation of an Owner who sells a portion of its interest
in a disregarded entity. The revenue ruling uses an example where a state law LLC has
a single owner, A, and is treated as a disregarded entity for federal tax purposes. In the
first situation, B purchases 50% of A’s ownership interest, and A does not contribute
any part of that purchase price to the LLC. Later A and B operate the LLC as co-

POSTU-141824-11

3

owners. The revenue ruling provides that the LLC converts to a partnership when B
purchases 50% of A’s interest. Rev. Rul. 99-5 treats B’s purchase as a purchase of a
50% interest in each of the LLC’s assets, which A is treated as owning directly. The
revenue ruling then treats A and B as contributing their interests in the LLC’s assets to a
partnership in exchange for ownership interests in the partnership. Rev. Rul. 99-5 does
not ever mention a taxpayer’s outside basis in his disregarded entity interest, because
the owner of a disregarded entity has no outside basis in the entity for federal tax
purposes. Therefore, outside basis has no relevance to a taxpayer’s disposition of his
interest in a disregarded entity.
Likewise, a disregarded entity cannot make distributions in a manner where the
federal income tax consequences would turn on the member’s nonexistent outside
basis. Section 301.7701-2(a) provides that if the entity is disregarded, its activities are
treated in the same manner as a sole proprietorship, branch, or division of the owner.
For federal tax purposes, the member already owns all of the disregarded entity’s
property. Therefore, while a preferred interest in an eligible entity may entitle the owner
of the preferred interest to preferential distribution or liquidation rights under state law,
such preferences have no meaning for federal tax purposes while the same taxpayer
owns one-hundred percent of all classes of interests.
In contrast, §§ 731 and 741 of the Internal Revenue Code, related to
partnerships, both highlight why no authority exists allowing Owners to create or track
an outside basis in a disregarded entity. Under § 731, a partner generally recognizes
gain on partnership distributions to the extent money distributed exceeds the partner’s
outside basis in its partnership interest. Likewise, a partner that sells an interest in a
partnership has sold an intangible asset that is its interest in the partnership itself—it
has not sold its proportionate interest in each partnership asset. see e.g. Long v.
Commissioner, 173 F.2d 471 (5th Cir. 1949) (cert. denied), Commissioner v. Smith, 173
F.2d 470 (5th Cir. 1949) (cert. denied); but see § 751(a), which in some cases overrides
the principle that a partner sells its interest in the partnership and instead taxes the
partner on its proportionate share of unrealized receivables and inventory items. Thus,
tracking outside basis is critical to properly taxing a partner on partnership distributions
or on the disposition of its partnership interest, because in both instances, the partner’s
federal tax consequences derive directly from its outside basis in its partnership interest.
Conversely, tracking outside basis in its disregarded entity is irrelevant to Owner’s
taxation, and therefore, no authority provides for such tracking.
While state law may or may not allow for different classes of interests in eligible
entities for federal tax purposes, such interests have no effect for federal tax purposes
because a wholly owned eligible entity is a disregarded entity unless it elects otherwise.
Therefore, for federal tax purposes Owner may not split its interest into separate
classes of interests and may not allocate items of income, loss, deduction, credit, and
basis among those classes.

POSTU-141824-11

4

The Service may disallow any tax benefit attributable to a Split Eligible Entity
Interest Transaction, by asserting one or more arguments that may include, but are not
limited to:
1) Rev. Rul. 99-5, 1999-6 C.B. 434, provides that a taxpayer who sells a portion of
its interest in a disregarded entity is treated as selling a pro-rata share of each asset
owned by the disregarded entity; and
2) a disregarded entity cannot make distributions, the taxation of which would affect
outside basis because Treas. Reg. § 301.7701-2(a) treats a disregarded entity as a sole
proprietorship, branch, or division of the owner.
Additionally, we do not believe that the federal tax laws provide any support for
the Split Eligible Entity Interest Transaction, so the Service should consider the
applicability of accuracy related penalties in these cases. Please contact Ari S. Berk at
(202) 622-3070 if you have any further questions.

Curt G. Wilson
Associate Chief Counsel
(Passthroughs & Special Industries)
cc:

Thomas R. Thomas
Division Counsel (SB/SE)
Linda M. Kroening
Division Counsel (LB&I)

